DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 17, 2022.
Claim Rejections - 35 USC § 112
Claims 1, 3, 4, 11-13, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, as originally filed, fails to provide express support for the newly-added crosslinking provisos “the first resin is crosslinked to the second resin by the cross-linking agent” per claim 1 and “the first resin is crosslinked with itself by the cross-linking agent; the second resin is crosslinked with itself by the cross-linking agent” per claim 16.  Accordingly, since no express support can be found for said limitations, such are deemed new matter.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 11-13, 15 and 16 are rejected under 35 U.S.C. 102(1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2017/0369770 (Zha) as evidenced by US 2017/0275414 (Kwisnek).
Zha discloses a composition comprising:
(a) at least one reaction product of (i) at least one polyacid selected from the group consisting of an aromatic polyacid, an aliphatic polyacid and an aliphatic polyacid with an aromatic group and (ii) a polyamine; 
(b) one or more compounds selected from the group consisting of a branched aliphatic acid having C2-26 alkyl group, a cyclic aliphatic acid having C7-30 cyclic aliphatic group and a linear aliphatic acid having C2-26 alkyl group; and
(c) a cross-linking agent.
	In Table 2, Zha sets forth a composition (Sample 10) comprising 80 wt.% (8 g) of a mixed resin of terephthalic acid:DETA:rosin:TOFA (1:2:1:1) and 20 wt.% (2 g) EPON 828 cross-linking agent, which is a diglycidyl ether of bisphenol A as evidenced by Kwisnek (Table 1).  Given the 1:1 rosin:TOFA ratio, Zha’s exemplified composition correlates to a composition comprising:
(a) 40 wt.% of a first resin of terephthalic acid:DETA:rosin (meets Applicants’ first resin of terephthalic acid, DETA and rosin cyclic monoacid, and content thereof); 
(b) 40 wt.% of a second resin of terephthalic acid:DETA:TOFA (meets Applicants’ second resin of terephthalic acid, DETA and TOFA acyclic monoacid, and content thereof);  and
(c) 20 wt.% cross-linking agent (meets Applicants’ cross-linking agent and content thereof).
As to claims 1 and 16, Zha’s exemplified composition meets the presently claimed composition wherein the first and second reaction products are the same reaction product of terephthalic acid and DETA, and said reaction product is concurrently reacted with rosin and TOFA followed by addition of cross-linking agent.  Inasmuch as Zha’s exemplified composition meets the terms of the present claims in terms of the types of materials and contents thereof, it is reasonably believed that it would inherently possess the same crosslinking profile because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).  
	As to claims 3 and 4, Zha’s reaction products preferably comprise about 15 to 45 wt.% polyamine and about 55 to 85 wt.% polyacid [0033].  Moreover, the compositions preferably comprise about 20 to 55 wt.% of one or more compounds selected from the group consisting of a branched aliphatic acid having C2-26 alkyl group, a cyclic aliphatic acid having C7-30 cyclic aliphatic group and a linear aliphatic acid having C2-26 alkyl group, cyclic aliphatic acid [0048]. 
	As to claim 11, Zha’s Sample 10 comprises the aromatic diacid terephthalic acid.
	As to claim 12, Zha’s Sample 10 comprises the polyethylenepolyamine diethylenetriamine (DETA).
	As to claim 13, Zha’s Sample 10 comprises diglycidyl ether of bisphenol A (EPON 828) crosslinking agent.
	As to claim 15, Zha’s Sample 10 includes a solvent.
Zha anticipates the above-rejected claims in that it is reasonably believed that the Sample 10 formulation meets the presently claimed embodiment wherein the first and second reaction products are the same, the cyclic monoacid is rosin and the acyclic monoacid is tall fatty acid.  In the alternative, Zha clearly discloses the presently claimed first and second resins as viable functional alternatives and, as such, it would have been obvious to one having ordinary skill in the art to use a mixture of the two individually disclosed resins for their expected additive effect.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]the idea of combining them flows logically from their having been individually taught in the prior art”, In re Kerkhoven, 205 USPQ 1069.  That is, given that Zha discloses that “mixtures” of resins can be used [0059], it would have been within obvious to one having ordinary skill in the art to use a mixture of the Sample 8 resin of terephthalic acid:DETA:rosin (1:2:2) (meets Applicants’ first resin) and the Sample 11 resin of terephthalic acid:DETA:TOFA (1:2:2) (meets Applicants’ second resin) for their expected additive effect per Figure 4.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 11-13, 15 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 9 of copending Application No. 15/730,195 and claim 2 of copending Application No. 15/629,285 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because the presently claimed composition reads on the composition of the copending claims comprising (i) a reaction product comprising a branched aliphatic acid having C2-26 alkyl group as R1 and a cyclic aliphatic acid having C7-30 cyclic aliphatic group as R2 (simultaneously meets the presently claimed first and second resins containing the same polyacid/polyamine reaction product) and (ii) a crosslinking agent (meets Applicants’ crosslinking agent).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive in overcoming the 35 USC 102/103 rejection over Zha.
Applicants’ argument that “the first and second resin of the composition are not the same”, since the first resin includes a cyclic monoacid and the second resin includes an acyclic monoacid, is agreed with.  The USC 102/103 rejection, however, is based on the premise that Zha’s exemplified composition appears to be the same as the presently claimed composition wherein the first and second reaction products (not the first and second resins) are the same reaction product of terephthalic acid and DETA, the cyclic monoacid is rosin, the acyclic monoacid is tall fatty acid and the cross-linking agent is EPON 828.  That is, it is not seen that Zha’s exemplified composition distinguishes over the presently claimed embodiment wherein a single reaction product of terephthalic acid and DETA (i.e., when the first and second reaction products are the same) is concurrently reacted with rosin and tall fatty acid to produce a mixed resin which is then added to EPON 828 cross-linking agent.  
As to Applicants’ assertion that Zha does not disclose or suggest the presently claimed percentages, given Zha’s exemplified composition comprises 8 g of mixed resin of terephthalic acid:DETA:rosin:TOFA (1:2:1:1) and 2 g EPON 828 cross-linking agent, said composition correlates to a composition comprising:
(a) 40 wt.% of a first resin of terephthalic acid:DETA:rosin (meets Applicants’ first resin of terephthalic acid, DETA and rosin, and content thereof); 
(b) 40 wt.% of a second resin of terephthalic acid:DETA:TOFA (meets Applicants’ second resin of terephthalic acid, DETA and TOFA, and content thereof); and
(c) 20 wt.% cross-linking agent (meets Applicants’ cross-linking agent and content thereof).
	As to Applicants’ contention that Zha does not disclose that the first resin is crosslinked to the second resin, inasmuch as Zha’s exemplified composition meets the terms of the present claims in terms of the types of materials and contents thereof, it is reasonably believed that it would inherently possess the same crosslinking profile because the properties are intrinsically linked to the chemical identity and formulation of a composition.
Applicants argue that Zha does not disclose or suggest the use of a mixture of resins.  Zha, however, clearly discloses that “mixtures” of resins can be used [0059] and, as such, it would have been obvious to one having ordinary skill in the art to use a mixture of the individually disclosed Sample 8 resin of terephthalic acid:DETA:rosin (1:2:2) (meets Applicants’ first resin) and Sample 11 resin of terephthalic acid:DETA:TOFA (1:2:2) (meets Applicants’ second resin) for their expected additive UCS effect per Figure 4. Case law holds that a reference may be relied upon for all that it teaches, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of the claims, Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843.  
 	 As to Applicants’ experimental data per Table 3, it is noted that Samples 13 and 15 containing Resin 1 (rosin) and Resin 2 (TOFA) have higher UCS data as compared to their respective comparative Samples 12 and 14 containing only Resin 1.  However, in the absence of UCS data for comparative compositions comprising only Resin 2, it cannot be determined whether the improved UCS for Samples 13 and 15 are really unexpected, rather than the expected additive effect.  Thus, Applicants have not laid the requisite foundation upon which to conclude that the demonstrated results are “really unexpected”, In re Merck and Co., Inc., 231 USPQ 375.  The burden of showing unexpected results rests on he who asserts them, and these results must be unexpected, not just different, In re Klosak, 173 USPQ 14.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765